Citation Nr: 1010361	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected tender scar, left foot, status-post plantar wart 
removal with subsequent removal of painful scar tissue (also 
claimed as benign skin neoplasms-lesions).  



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge, in June 2006; a transcript of the hearing is 
associated with the claims file.  

In September 2006 and September 2007, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development.  

In May 2008, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
September 2009 Order, granted the parties' Joint Motion, 
vacating the Board's May 2008 decision and remanding the 
claim for compliance with the terms of the Joint Motion.  

In its May 2008 decision, the Board noted that, in the May 
2005 rating decision, and subsequent Board remands, the 
service-connected disability had been characterized as 
entitlement to a rating in excess of 10 percent for service-
connected tender scar, left foot, status-post plantar wart 
removal with subsequent removal of painful scar tissue (also 
claimed as benign skin neoplasms-lesions).  The Board stated 
that it would continue to use this characterization for the 
service-connected disability because it did not restrict the 
original grant of service connection for the postoperative 
residuals of plantar wart removal, per the October 1979 
rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2009 Order, the Court granted a Joint Motion 
in which the parties agreed that the issue of entitlement to 
a rating in excess of 10 percent for service-connected tender 
scar, left foot, status-post plantar wart removal with 
subsequent removal of painful scar tissue (also claimed as 
benign skin neoplasms-lesions) 
should be remanded.  

In the Joint Motion, the parties found that, in September 
2006, the Board remanded the Veteran's claim for a VA 
examination.  In a subsequent remand dated in September 2007, 
the Board explained that the examination conducted pursuant 
to the September 2006 remand order was conducted by a nurse 
practitioner and not an appropriate specialist, as directed 
in the previous remand order.  The parties to the Joint 
Motion also found that an additional examination dated in 
November 2007 was also conducted by a nurse practitioner, and 
agreed that a remand was necessary in this case to address 
the credentials of the medical examiner and explain why the 
examination report in the second instance was sufficient to 
decide the claim.  

In addition, the parties to the Joint Motion found that the 
2007 Board remand order instructed the examiner to assess the 
Veteran's scar and its functional effect on his walking 
ability, and if his scar affected his walking ability, range 
of motion testing should be completed.  The examiner was 
asked to discuss relevant evidence and findings regarding the 
Veteran's scar as opposed to any other nonservice-connected 
disorder, particularly the Veteran's degenerative joint 
disease and pain in the knees.  The examiner was asked to 
discuss all functional limitation related to the Veteran's 
scar.  The parties to the Joint Motion found, however, that 
the examiner did not address all questions and conduct all 
tests requested by the remand order.  

In this regard, the Board notes that "[A] remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Based on the foregoing, and consistent with the Court's 
September 2009 Order, the Board finds that this matter should 
be remanded, and that upon remand, the Veteran should be 
provided an appropriate VA examination in order to address 
the issues set out in the September 2009 Court Oder and Joint 
Motion, and to determine the current severity of the 
Veteran's service-connected tender scar, left foot, status-
post plantar wart removal with subsequent removal of painful 
scar tissue (also claimed as benign skin neoplasms-lesions).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination by an appropriate 
specialist, that being a medical doctor 
with an appropriate medical specialty, 
should be arranged to ascertain the 
current severity of the Veteran's 
tender scar of the left foot.  The 
claims folder, to include a copy of 
this remand, should be made available 
for review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  See 
Stegall, supra.  

All necessary tests and studies should 
be conducted in order to assess the 
current severity of the service-
connected tender scar and its 
functional effect on the Veteran's 
walking ability.  If the service-
connected scar does affect his 
functional walking ability then the 
examiner should so state, and should 
conduct range of motion studies with 
specific requirements expressed in 
degrees.  Additionally, the examiner 
should comment on the symptoms as 
assessed under the rating criteria for 
scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805, i.e., 
the location, depth, and size of the 
scar and any resultant limitations of 
motion.    

Following a comprehensive review of the 
record and findings on examination, the 
examiner should discuss all relevant 
medical evidence and findings regarding 
the service-connected tender scar of 
his left foot as opposed to any other 
nonservice-connected disorders, 
specifically the Veteran's degenerative 
joint disease and pain in his knees.  
If the examiner is unable to separate 
the symptomology related to the 
Veteran's service-connected tender scar 
of his left foot from other nonservice-
connected disorders, the examiner 
should so indicate in the report.  

The examiner's opinion should also 
address all functional limitations 
associated with the Veteran's tender 
scar, to include precipitating and 
aggravating factors, treatment for 
relief of pain, functional restrictions 
from pain on motion, the effect the 
disability has upon daily activities, 
and the degree of functional loss due 
to pain, fatigability, weakness, and 
incoordination. 

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2006).

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated, to include additional 
evidence received since the November 
2007 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


